People v Goelz (2015 NY Slip Op 01816)





People v Goelz


2015 NY Slip Op 01816


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2013-07649
 (Ind. No. 2325-12)

[*1]The People of the State of New York, respondent, 
vJohn F. Goelz, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas C. Costello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered June 18, 2013, convicting him of burglary in the second degree as a sexually motivated felony and stalking in the fourth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty should be vacated because the facts to which he allocuted do not actually constitute the crime of burglary in the second degree as a sexually motivated felony is unpreserved for appellate review (see People v Pryor, 11 AD3d 565). In any event, the facts to which the defendant allocuted constituted that crime (see Penal Law §§ 130.91, 140.25; People v Seeber, 4 NY3d 780, 781; cf. People v Judware, 75 AD3d 841, 844-845).
SKELOS, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court